Exhibit 10.1

EXECUTION VERSION

August 15, 2019

Houlihan Lokey, Inc.

10250 Constellation Blvd., 5th Floor

Los Angeles, CA 90067

 

Re:

Credit Agreement, dated as of August 18, 2015 (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”),
among Houlihan Lokey, Inc., a Delaware corporation (the “Borrower”), the
Guarantors party thereto, and Bank of America, N.A., as the Lender. Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Credit Agreement.

Ladies and Gentlemen:

The Borrower has requested that the Lender amend the Credit Agreement as set
forth herein. Subject to the terms and conditions set forth herein, in
consideration of the premises and the mutual covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the definition of “Maturity
Date” set forth in Section 1.01 of the Credit Agreement is amended to read as
follows:

“Maturity Date” means September 18, 2019; provided, that, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

The Credit Agreement, and the obligations of the Loan Parties thereunder and
under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms. This letter amendment
(this “Agreement”) shall constitute a Loan Document. Each Guarantor
(a) acknowledges and consents to all of the terms and conditions of this
Agreement, (b) affirms all of its obligations under the Loan Documents, and
(c) agrees that this Agreement does not operate to reduce or discharge its
obligations under the Credit Agreement or the other Loan Documents. This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by fax transmission
or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement shall become
effective upon the Lender’s receipt of counterparts hereof duly executed by each
of the Loan Parties. The terms of Sections 10.13 and 10.14 of the Credit
Agreement with respect to governing law, submission to jurisdiction, waiver of
venue and waiver of jury trial are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

[signature pages follow]



--------------------------------------------------------------------------------

Very truly yours,

BANK OF AMERICA, N.A.,

as the Lender

By:  

/s/ David R. Barney

Name:   David R. Barney Title:   Senior Vice President

 

HOULIHAN LOKEY, INC.

SECOND AMENDMENT



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO:       BORROWER:    

HOULIHAN LOKEY, INC.,

    a Delaware corporation     By:  

/s/ J. Lindsey Alley

    Name:   J. Lindsey Alley     Title:   Chief Financial Officer GUARANTOR:    

HOULIHAN LOKEY FINANCIAL ADVISORS, INC.,

    a California corporation     By:  

/s/ J. Lindsey Alley

    Name:   J. Lindsey Alley     Title:   Chief Financial Officer

 

 

HOULIHAN LOKEY, INC.

SECOND AMENDMENT